Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 fails to further limit the invention. Claim 10 does not include any structural limitations or any process. It is only a statement. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misch et al. (9,630,533) in view of Dry et al. (10,106,061).
Regarding claim 1, Misch et al. disclose a seat bolster control system comprising: an adjustable seat 1, wherein the adjustable seat has an adjustable bolster 17; a sensor (col. 4, lines 20-25); a controller 42; and an adjusting device (device that supplies and removes air from the bladder) in communication with the controller wherein the adjusting device controls adjustment of the bolster, wherein the controller is in communication with the sensor and the adjusting device.
However, Misch et al. fail to disclose a sensor capable of sensing a position of the adjustable seat. 
Dry et al. disclose a sensor (col. 6, lines 65) capable of sensing a position of the adjustable seat. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Dry et al. and use a sensor with an adjustable seat in the invention of Misch et al. because it is efficiently adjust the seat with low cost.
Regarding claim 2, Misch et al. disclose the adjusting device responds to an input from the sensor (col. 4, lines 20-25).
Regarding claim 3, Misch et al. disclose the adjusting device responds to an input 18 from a user.
Regarding claim 4, Dry et al. disclose the adjustable seat has a neutral position (figure 1) and a non-neutral position (figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Dry et al. and use an adjustable seat in the invention of Misch et al. because it is efficiently adjust the seat with low cost.
Regarding claim 5, Dry et al. disclose the bolster 22 (it deflates when seat moves to non-neutral position) is adjusted when the adjustable seat is in the non-neutral position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Dry et al. and use adjustable seat to activate the bolster in the inventio of Misch et al. because it is simple, efficient and inexpensive.
Regarding claim 6, Misch et al. as modified with Dry et al. further disclose the bolster adjustment is automatic based on the non-neutral position.
Regarding claim 7, Misch et al. as modified with Dry et al. further disclose the bolster adjustment is based on a percentage (the bolster deflates based on the movement of the seat back in Dry et al.) of movement of the adjustable seat from the non-neutral position.
Regarding claim 8, Misch et al. disclose the bolster adjustment is preprogrammed (col. 4, lines 1-5).
Regarding claim 9, Dry et al. disclose the sensor is integral to the adjustable seat.
10. The system of claim 1 wherein the controller directs the adjustment device to adjust the bolsters (col. 4, lines 20-25).
Regarding claim 11, Misch et al. disclose the bolster is deactivated.
Regarding claim 12, Misch et al. disclose more than one adjustable bolster.
Regarding claim 14, Misch et al. disclose the adjustable bolsters are adjusted by inflation.
Regarding claim 15, Dry et al. disclose the sensor senses an altitude adjustment of the adjustable seat (the inflation/deflation activates when the seat bottom is pressed up or down).
Regarding claim 16, Misch et al. disclose an active bolster method in a vehicle, comprising the steps of: forming an adjustable seat with an adjustable bolster 17; sending a signal to an adjustment device for adjustment of the adjustable bolster; and adjusting the bolster to allow a seat occupant to get a full view of the rear of the vehicle.
However, Misch et al. fail to disclose sensing an adjustment of the adjustable seat; sending a signal to a controller for adjustment of the adjustable bolster.
Instead, Dry et al. disclose sensing an adjustment of the adjustable seat (figure 2, col. 4, lines 20-25); sending a signal to a controller for adjustment of the adjustable bolster.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Dry et al. and use a sensor with an adjustable seat in the invention of Misch et al. because it is efficiently adjust the seat with low cost.
Regarding claim 17, Misch et al. disclose the signal is an electrical signal.
Regarding claim 18, Misch et al. as modified with Dry et al. disclose the signal is a mechanical signal.
Regarding claim 19, Misch et al. disclose the adjustment device is a pneumatic device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misch et al. in view of Dry et al. as applied to claim 12 above, and further in view of Sugiyama et al. (WO 2018074033).
Regarding claim 13, Sugiyama et al. disclose the more than one adjustable bolsters 22, 23 are adjustable independently of each other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sugiyama et al. and allow the seat bolster to adjust independently in the invention of Misch et al. because it is efficient and inexpensive way to provide comfort. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636